DETAILED ACTION
1.          Claims 82-101 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 3/13/2020, 3/20/2020, 10/27/2020, 12/14/2020, 3/09/2021, and 7/07/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
6.           Claim 85 is objected to because of the following informalities:  
     a) Claim 82 recites the acronym “VM”. Although claim 83 gives the definition as “virtual machine”, Examiner respectfully requests each first iteration of an acronym to be defined.
     b) Claim 85 recites the term “an ingress note”. Examiner respectfully suggests amending the term to recite “an ingress node”.  
Appropriate correction is required.

Double Patenting
7.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.          Claim 82 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,121,962 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 82 of the Application and claim 1 of the Patent:
Application, Claim 82:
A system comprising:

a plurality of virtual routers (VRs) at each node, wherein each VR is coupled to the network and to a tenant of a plurality of tenants of the node, and configured to form in the network a set of virtual links corresponding to the tenant, wherein at least one VR includes a feedback control system comprising at least one objective function that characterizes the network, wherein the at least one VR is configured to receive link state data of the set of virtual links and control routing of a tenant traffic flow of each tenant according to a best route of the network determined by the at least one objective function using the link state data; and
a virtual gateway coupled to a corresponding VR and tenant, and configured to control tenant traffic flows incoming to the VM from the corresponding tenant.

A method comprising: 
instantiating a plurality of virtual routers (VRs) at each node of a plurality of nodes that form a network, wherein each VR is 
coupled to the network and to a tenant of a plurality of tenants of the node, 
wherein the network comprises a plurality of virtual links in an overlay network provisioned over an underlay network including servers of a public network;  configuring at least one VR to include a feedback control system comprising at least one objective function that characterizes the network;  
configuring the at least one VR to receive link state data of a set of virtual links of the plurality of virtual links and to control routing of a tenant traffic flow of each tenant according to a best route of the network determined by the at least one objective function using the link state data;  
configuring each node to include a plurality of virtual machines (VMs), wherein each VM includes a VR of the plurality of VRs and corresponds to the tenant;  
configuring each VM to include a monitoring agent coupled to the VR and 
configuring the monitoring agent to collect data representing the link state data of the set of virtual links of the overlay network;  and 
configuring each VM to include a virtual gateway coupled to the corresponding tenant and the corresponding VR and configuring the virtual gateway to control tenant traffic flows incoming to the VM from the corresponding tenant.


	

Claim Rejections - 35 USC § 103
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
13.         Claims 82-92 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0339054 A1 to Yadav et al. (hereinafter “Yadav”), in view of United States Patent Application Publication 2017/0181210 A1 to Nadella et al. (hereinafter “Nadella”), and further in view of United States Patent Application Publication 2015/0326221 A1 to Terayama et al. (hereinafter “Terayama”).
            Regarding Claim 82, Yadav discloses a system comprising:
     a plurality of nodes configured to form a network (Yadav: Figure 4 with [0009] and [0057-0059] – corresponds to a plurality of hosts operatively linked to form or be a part of a network. Each host has “node” type functionality.) comprising a plurality of virtual links in an overlay network provisioned over an underlay network including servers of a public network (Yadav: Figure 4 with [0009] – an illustration of an overlay network. See also [0018] – “In some cases, the overlay network can be a VXLAN network.  However, in other cases, the overlay network can be based on any other overlay protocol, such as NVGRE or STT, for example.  The local host can be a server connected to the networking device and running the virtual machines.  For example, the local host can be a server running a hypervisor with one or more virtual machines.  Here, the virtual machines can reside on the overlay network.” Effectively describes hosts operating as servers or hypervisors comprising virtual machines, and as seen in Figure 4, shows a plurality of virtual links. See also [0014], [0022], and [0025] 
     a plurality of virtual routers (VRs) at each node (Yadav: [0025], [0052], [0055], [0059], and Figures 4 and 5 with [0074] – corresponds to a plurality of virtual tunnel endpoints (VTEP) implemented as virtual routers or virtual switches at each host.), wherein each VR is coupled to the network and to a tenant of a plurality of tenants of the node (Yadav: [0051-0052] and [0085] – each VTEP (of a fabric switch) is operable to store a forwarding table to route/forward tenant packets to one or more tenants of the host/virtual router. See also [0047] – Examiner considers an endpoint as a tenant, as well.), and configured to form in the network a set of virtual links corresponding to the tenant (Yadav: [0047], [0049], and [0054-0055] – virtual links correspond directly to the formation of the overlay network, including the plurality of VTEPs (or endpoints/tenants). 
           Although Yadav discloses the use of virtual routers with virtual machines, and also discloses sending updates by “pushing” notifications to add or delete (for example) particular devices or instances from a forwarding database (Yadav: [0091-0093]), but does not expressly disclose wherein at least one VR includes a feedback control system comprising at least one objective function that characterizes the network, wherein the at least one VR is configured to receive link state data of the set of virtual links and control routing of a tenant traffic flow of each tenant according to a best route of the network determined by the at least one objective function using the link state data, and a virtual 
            However, Nadella discloses at least one VR includes a feedback control system comprising at least one objective function that characterizes the network (Nadella: [0048] – an orchestration engine is a module part of a virtual router. See also [0052] – orchestration engine receives feedback information from load balancers in order to modify/forward/route network traffic between virtual machines.), wherein the at least one VR is configured to receive link state data of the set of virtual links and control routing of a tenant traffic flow of each tenant according to a best route of the network determined by the at least one objective function using the link state data (Nadella: [0041] – “Orchestration engine 110 may define WAN routes using any type of existing routing algorithm such as, for example, link-state algorithms or distance vector algorithms.  The routing algorithm determines a best path from a component of a customer's cloud resources in a cloud computing network 105 through the virtual router 400, across public network(s) 130 and/or private IP network 135 to another component (e.g., a virtual machine) of the customer's cloud resources in a different cloud computing network 105.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of virtual routers as described by Yadav in view of the virtual routers comprising orchestration engines described by Nadella to determine the best route in an overlay network for the reasons of implementing load balancing in a cloud network.

            However, Terayama discloses a tenant-based virtualized network (Terayama: [0011]) comprising a virtual router protocol (Terayama: [0089]), one or more virtual machines of the tenant network (Terayama: [0103]), and a virtual gateway coupled to a corresponding VR and tenant (Terayama: [0087-0089] and [0107-0108] – corresponds to virtual gateway operatively coupled to each tenant.), and configured to control tenant traffic flows incoming to the VM from the corresponding tenant (Terayama: [0103-0111] – all physical gateways include a virtualized gateway operable to control network traffic from an external network to a tenant and a virtual machine.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Terayama to include virtual gateways for the reasons of providing an information system in which performance and costs are optimized in accordance with user requirements while operating a non-virtual server and a virtual server on the same tenant and ensuring independence from the perspectives of security and performance (Terayama: [0009]).
            Regarding Claim 83, the combination of Yadav, Nadella, and Terayama discloses the system of claim 82, wherein Yadav further discloses each node includes a plurality of virtual machines (VMs) (Yadav: Figure 4 with [0018], [0052], and [0062-0063] – describes a plurality of virtual machines of a host.), wherein each VM includes a VR of the plurality of VRs and corresponds to the tenant (Yadav: In some cases, the overlay network can be a VXLAN network.  However, in other cases, the overlay network can be based on any other overlay protocol, such as NVGRE or STT, for example.  The local host can be a server connected to the networking device and running the virtual machines.  For example, the local host can be a server running a hypervisor with one or more virtual machines.  Here, the virtual machines can reside on the overlay network.” See also [0051-0052] and [0085] – each VTEP (of a fabric switch) is operable to store a forwarding table to route/forward tenant packets to one or more tenants of the host/virtual router. See also [0047] – Examiner considers an endpoint as a tenant, as well.).
            Regarding Claim 84, the combination of Yadav, Nadella, and Terayama discloses the system of claim 83, wherein Yadav further discloses each VM is configured to isolate at least one of a control plane and a data plane of each tenant from each other tenant of the plurality of tenants (Yadav: [0070] – corresponds to a VM-host/host-VM determines reachability either through a data plane or a control plane, wherein each VM, or virtual instance, is connected to a one or more endpoints/tenants (see claim 1).).
            Regarding Claim 85, the combination of Yadav, Nadella, and Terayama discloses the system of claim 83, wherein Yadav further discloses the control of the routing of the tenant traffic flow comprises routing the tenant traffic flow from an ingress node to an egress node of the plurality of nodes (Yadav: [0047] and [0051] – corresponds to a spine switch (or proxy) operable to route tenant packets, and leaf switches perform bridging and enforce network policies for ingress and egress traffic.).
Regarding Claim 86, the combination of Yadav, Nadella, and Terayama discloses the system of claim 85, wherein Nadella further discloses the control of the routing of the tenant traffic comprises each VR separately controlling routing of each tenant traffic flow to at least one next node of the best route (Nadella: [0045] – each virtual router has stored a forwarding table to individually determine a next hop (of a best route, see [0041]).).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of virtual routers as described by Yadav in view of the virtual routers comprising orchestration engines described by Nadella to determine the best route in an overlay network for the reasons of implementing load balancing in a cloud network.
            Regarding Claim 87, the combination of Yadav, Nadella, and Terayama discloses the system of claim 83, wherein Yadav further discloses the plurality of virtual links is a component of the overlay network and utilizes the underlay network for delivery of the tenant traffic flow (Yadav: [0051-0052] and [0085] – each VTEP (of a fabric switch) is operable to store a forwarding table to route/forward tenant packets to one or more tenants of the host/virtual router. See also [0047] – Examiner considers an endpoint as a tenant, as well. See also [0047], [0049], and [0054-0055] – virtual links correspond directly to the formation of the overlay network, including the plurality of VTEPs (or endpoints/tenants).).
            Regarding Claim 88, the combination of Yadav, Nadella, and Terayama discloses the system of claim 83, wherein Yadav further discloses the set of virtual links are configured to form a private tenant network corresponding to the tenant 
            Regarding Claim 89, the combination of Yadav, Nadella, and Terayama discloses the system of claim 83, wherein Yadav further discloses the plurality of virtual links comprises a plurality of single-hop virtual links coupled between each node of the plurality of nodes (Yadav: Figure 4 is a representation of single hop links between hosts comprising virtual instances.).
            Regarding Claim 90, the combination of Yadav, Nadella, and Terayama discloses the system of claim 83, wherein Yadav further discloses the plurality of virtual links includes a plurality of sets of virtual links, wherein each set of virtual links forms a private tenant network of a corresponding tenant of the plurality of tenants (Yadav: [0030-0031] – corresponds to one or more virtual machines (or instances) collected together (through links) to form one or more private networks. See also [0051-0052] and [0085] – each VTEP (of a fabric switch) is operable to store a forwarding table to route/forward tenant packets to one or more tenants of the host/virtual router. See also [0047] – Examiner considers an endpoint as a tenant, as well.).
            Regarding Claim 91, the combination of Yadav, Nadella, and Terayama discloses the system of claim 90, wherein Nadella further discloses the network includes a plurality of private tenant networks corresponding to the plurality of tenants, wherein each private tenant network is isolated from each other private tenant network of the plurality of private tenant networks (Nadella: Figures 1 and 2 with [0025] – each cloud network includes a private and public network (Figure 2), 
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of virtual routers as described by Yadav in view of the virtual routers comprising orchestration engines to implement private networks described by Nadella to determine the best route in an overlay network for the reasons of implementing load balancing in a cloud network.            
            Regarding Claim 92, the combination of Yadav, Nadella, and Terayama discloses the system of claim 91, wherein Nadella further discloses each private tenant network is configured with a tenant configuration of a corresponding tenant to control routing of tenant traffic flows of the tenant (Nadella: [0021] – “Customer portal 125 may execute an application (app), or a web browser that loads web pages, to display a graphical user interface that enables customer 140 to view and customize customer 140's cloud resources at each cloud computing network 105 associated with a cloud provider of which customer 140 is a subscriber.”), wherein each private tenant network is configured to maintain separation of multi-tenant traffic flows throughout the network (Nadella: [0018] – corresponds to each different and distinct cloud network comprising a plurality of virtual machines, wherein “one or more virtual machines may be "spun up" for each customer in a cloud computing network to allocate a portion of the processing resources”, suggesting a separation of tenant streams per virtual machine.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of virtual routers as 
           Regarding Claim 94, the combination of Yadav, Nadella, and Terayama discloses the system of claim 83, wherein Nadella further discloses each routing control algorithm is configured to determine at least one path through the network for routing the tenant traffic flow from an ingress node of the plurality of nodes to an egress node of the plurality of nodes (Nadella: [0041] – “Orchestration engine 110 may define WAN routes using any type of existing routing algorithm such as, for example, link-state algorithms or distance vector algorithms.  The routing algorithm determines a best path from a component of a customer's cloud resources in a cloud computing network 105 through the virtual router 400, across public network(s) 130 and/or private IP network 135 to another component (e.g., a virtual machine) of the customer's cloud resources in a different cloud computing network 105.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of virtual routers as described by Yadav in view of the virtual routers comprising orchestration engines to implement private networks described by Nadella to determine the best route in an overlay network for the reasons of implementing load balancing in a cloud network.

14.        Claims 93, 95, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yadav, Nadella, and Terayama, and further in view of United States Patent 8,094,659 B1 to Arad (hereinafter “Arad”).
Regarding Claim 93, the combination of Yadav, Nadella, and Terayama discloses the system of claim 92, wherein Yadav further discloses some examples of tenant configuration information include a VNID, VLAN ID, VRF ID, a subnet, and next hop information (Yadav: [0067-0069]), and Nadella further discloses configuration information includes a next hop in a forwarding table (Nadella: [0045]), but does not expressly disclose wherein the tenant configuration includes traffic classification data, route data, and bandwidth.
            However, Arad discloses tenant configuration includes traffic classification data, route data, and bandwidth (Arad: col. 2, line 54 through col. 3, line 38 – corresponds to a classification engine of a virtual router operable to review an action and match table to route traffic based on at least a bandwidth and a minimum delay, and assigning a virtual router function identification to the traffic class.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the orchestration engine of a virtual router of the combination in view of the traffic classification engine of Arad to properly match traffic according to a configuration rule for the reasons of improving virtual router resolution by use of matching rules (Arad: Col. 1, lines 47-50 and col. 2, lines 20-26).
           Regarding Claim 95, the combination of Yadav, Nadella, and Terayama discloses the system of claim 94, wherein Yadav further discloses some examples of tenant configuration information include a VNID, VLAN ID, VRF ID, a subnet, and next hop information (Yadav: [0067-0069]), and Nadella further discloses configuration information includes a next hop in a forwarding table (Nadella: [0045]), but does not 
            However, Arad discloses each routing behavior corresponds to a traffic classification of the tenant traffic flow (Arad: col. 2, line 54 through col. 3, line 38 – corresponds to a classification engine of a virtual router operable to review an action and match table to route traffic based on at least a bandwidth and a minimum delay, and assigning a virtual router function identification to the traffic class.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the orchestration engine of a virtual router of the combination in view of the traffic classification engine of Arad to properly match traffic according to a configuration rule for the reasons of improving virtual router resolution by use of matching rules (Arad: Col. 1, lines 47-50 and col. 2, lines 20-26).
            Regarding Claim 96, the combination of Yadav, Nadella, Terayama, and Arad discloses the system of claim 95, wherein Nadella further discloses each routing behavior is defined by an objective function of a plurality of objective functions (Nadella: [0041] – “Orchestration engine 110 may define WAN routes using any type of existing routing algorithm such as, for example, link-state algorithms or distance vector algorithms.”), wherein the plurality of objective functions includes the at least one objective function (Nadella: [0041] – “Orchestration engine 110 may define WAN routes using any type of existing routing algorithm such as, for example, link-state algorithms or distance vector algorithms.  The routing algorithm determines a best path from a component of a customer's cloud resources in a cloud computing network 105 through the virtual router 400, across public network(s) 130 and/or private IP network 135 to another component (e.g., a virtual machine) of the customer's cloud resources in a different cloud computing network 105.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of virtual routers as described by Yadav in view of the virtual routers comprising orchestration engines to implement private networks described by Nadella to determine the best route in an overlay network for the reasons of implementing load balancing in a cloud network.

Allowable Subject Matter
15.         Claims 97-101 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not expressly disclose a corresponding objective function to each of the link state data to generate a link weight for each of the links.

Conclusion
16.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

17.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2013/0266015 A1 to Qu et al. at [0025], [0028]; and
US PGPub 2013/0266019 A1 to Qu et al. at [0025], [0028].
            
18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 20, 2021